    Case 2:21-mj-30118-DUTY ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 6




                                                      Case: 2:21−mj−30118 Assigned To :
                                                      Unassigned Assign. Date : 3/10/2021
                                                      Description: RE: SEALED MATTER
                                                      (EOB)




March 10, 2021
     Case 2:21-mj-30118-DUTY ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 6




                  UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
____________________________________________________________________

I, Randal Cummings, being duly sworn, depose and state as follows:


1.    I am a Special Agent with Homeland Security Investigations ("HSI"), of the

United States Department of Homeland Security ("DHS"). I am assigned to the

Office of Investigations, in Detroit, Michigan. I have been employed with HSI since

August 2010. I have successfully completed the Criminal Investigator Training

Program and the Immigration and Customs Enforcement Special Agent Training

Program at the Federal Law Enforcement Training Center in Glynco, Georgia. I was

previously employed from September 2005 through August 2010 with the U.S.

Department of Labor - Office of Labor-Management Standards as a Lead Criminal

Investigator. I received a bachelor’s degree in Criminal Justice from Michigan State

University. I have been a member of the Southeast Michigan Financial Crimes Task

Force since December 2014. My duties include the investigation of identity theft,

access device fraud, as well as bank, wire and mail fraud.

2.    The information set forth in this affidavit is based upon my knowledge and

investigation, as well as from information that I have obtained from witnesses, other

law enforcement officers, and the review of records and documents. This affidavit

does not contain every fact that I have learned during the course of the investigation,



                                           1
     Case 2:21-mj-30118-DUTY ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 6




but instead includes only those facts which I believe are necessary establish probable

cause.

3.       In May 2020, P.T. and M.H., the owners of Michigan Pediatric ENT, reported

to the West Bloomfield, Michigan Police Department that their office manager,

STEPHANIE WALKER, embezzled approximately one million dollars from the

business.

4.       Affiant was informed that WALKER was hired in July 2017 as the office

manager of the Michigan Pediatric ENT with a yearly salary of $65,000.00. Victim,

M.H. stated that he was contacted by his accountant who observed from the review of

records that salary payments to WALKER’S had increased to $85,000.00 in 2018,

and to $103,500.00 in 2019. However, P.T. and M.H., the owners of Michigan

Pediatric ENT, advised that they had not increased WALKER’S salary since her date

of hire.

5.       M.H. contacted Chemical Bank NA, where Michigan Pediatric ENT does its

banking, and obtained copies of all cancelled checks from the company account.

Upon review, M.H. discovered that hundreds of fraudulent checks had been written to

WALKER using the forged signature of M.H as the payor.

6.       Chemical Bank is a financial institution, as defined by18 U.S.C. §20.

7.       On May 21, 2020, officers of the West Bloomfield Police Department executed

a search warrant at WALKER’S residence, in Royal Oak, Michigan. There, they


                                             2
      Case 2:21-mj-30118-DUTY ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 6




seized, among other things, several pages of blank check stubs for Michigan ENT.

The stubs were covered with “practice” signatures of M.H.’s name.

8.     M.H. reviewed Michigan Pediatric ENT records from Chemical Bank and

observed that deposits had been made into the business account with funds received

from OnDeck and Kabbage, both online lenders. It appeared to M.H. that loans had

been obtained and that the proceeds had been deposited into the corporate account to

conceal the embezzlement by WALKER.

9.     Records that investigators obtained from OnDeck and Kabbage indicated that

M.H.’s banking information, driver’s license number, passport number, and social

security number had been used to apply for and obtain the loans.

10.    Investigators reviewed recordings of telephone conversations between OnDeck

personnel and WALKER relating to the loan applications. During recorded

conversations, WALKER claimed that she was authorized to act on behalf of M.H.

and provided OnDeck representatives with the name, DOB and SSN of M.H.

11.    Investigators determined that WALKER obtained $80,000 from OnDeck in

January of 2019. The funds were deposited into the Michigan Pediatric ENT

checking account. A second OnDeck loan for $95,000 was obtained in October 2019

and deposited in the Michigan ENT checking account. Finally, $40,000 from

Kabbage was obtained and deposited in May 2019. All three loans were obtained

without the authorization or knowledge of either P.T. or M.H. In each of the above


                                          3
      Case 2:21-mj-30118-DUTY ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 6




transactions, funds were transferred by wire from accounts located outside of the

State of Michigan to the Michigan Pediatric ENT account at Chemical Bank in the

Eastern District of Michigan. OnDeck and Kabbage representatives have advised that

they would not have approved and funded the loans had they known that WALKER

was not authorized by Michigan Pediatric ENT or M.H. to apply for the loans.

12.    Investigators reviewed all checks written to WALKER from the Michigan ENT

business account at Chemical Bank and found that a total of $991,744.58 was

fraudulently obtained by WALKER from August 2017 to May 2020. Furthermore,

WALKER deleted checks from Michigan ENT Quickbooks accounting records and

falsely inflated operating expenses to conceal the fraud.

13.    Based on the above, affiant believes that there is probable cause to establish

that STEPHANIE WALKER committed wire fraud by fraudulently causing the

OnDeck and Kabbage to approve and fund loans and to transfer the proceeds of said

loans from locations outside of the State of Michigan to the Michigan Pediatric ENT

account at Chemical Bank in the Eastern District of Michigan, in violation of 18

U.S.C. §1343. Affiant also believes that probable cause exists to establish that

STEPHANIE WALKER committed bank fraud by fraudulently obtaining funds in the

care, custody and control of a financial institution, that is, by fraudulently obtaining

funds from the Michigan Pediatric ENT account at Chemical Bank by issuing checks

to herself that were not authorized by the account holders.


                                            4
     Case 2:21-mj-30118-DUTY ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 6




                                           Respectfully submitted,


                                           _______________________________
                                           ___
                                             _______________________
                                            Randal Cummings, Affiant
                                            Special Agent
                                            Department of Homeland Security


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_______________________________________
David R. Grand
United States Magistrate Judge
March 10, 2021




                                       5
